DETAILED ACTION
Notice to Applicant
Claims 1-18 are pending. 
Effective Filing Date: 6/30/2011 (given priority to 13/173357)
Assignment Data: TrueCar  
List of included rejections: 101, 112(a), 112(b), 103
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-6, 8-16, and 18-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.  
The limitations of the independent claims of (using claim 18 as a representative claim) obtaining a set of historical transaction records; enhancing the transaction records with additional data; generating a dealer cost mode; binning the historical transaction records, generating a price ratio model; providing a web page having one or more input fields (this is simply displaying data, but given that it is a web page, will be further addressed in the additional elements section below); receiving the user-specified vehicle configuration; generating a responsive web page for applying several sets of rules (again, web page will be addressed below); generating an average 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the listed steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the listed steps and create a web page to display data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 
Turning to the dependent claims, claims 2-8 and 10-17 merely add further details of the abstract steps/elements recited the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Claims 2, 8, 10, 11, and 17 merely describe other abstract steps that can be performed mentally, claims 3-7 and 12-16 merely describe data. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer.  Therefore, dependent claims 2-8 and 10-17 are also non-statutory subject matter.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 18 (and any dependent claims of these claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, Specifically, the Examiner asserts that the Specification, as originally filed, fails to disclose with enough specificity, the following limitations, for claim 1 and 9: 
1) applying a set of temporal weighting rules to the enhanced historical transaction records of the selected bin; 
2) applying a set of geography specific socioeconomic rules to the enhanced historical transaction records of the selected bin, the geography specific rules selected based on the user geography; 
The issue with these limitations is that the Specification, paragraphs [0064] – [0071] provides only one example of how these steps are done.  However, these claim elements are written so broadly that they could encompass any and all known and unknown ways of using temporally weighted historical data, socioeconomic variables, etc.  As such, while the claims are enabled, it raises the question of whether Applicant had possession of such a broad scope of ways to apply the various factors listed above to the geo-specific price estimation model.    
The same analysis applies to these limitations of claim 18, as well as applying a first and second set of rules, as well as a dealer cost model to generate a price ratio, because it is not disclosed how this is done. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 (and any dependent claims of these claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1  rejected under 35 U.S.C. § 103(a) as being unpatentable over Taira et al. (US 2010/0070343), hereinafter “Taira”, in view of Miles et al. (US 2008/0288312), hereinafter “Miles,” and in further view of Teerilahti et al. (US 2010/0179861) referred to hereinafter as “Teerilahti”.    
Regarding claims 1 and 9, Taira discloses a system with a processor and non-transitory compute readable medium comprising computer code for processing distributed vehicle data (at FIG. 1, [0028], [0044-45]):
obtaining a set of historical transaction records from a first set of distributed sources (Page 10, paragraphs [0093] and [0094] disclose selecting cleansed data from a data store where the cleansed data includes a set of historical transactions, each historical transaction associated with at least a set of vehicle attributes. Note that claim 8 defines the data sources as a set of data sources, meaning that the sources are distributed); 
enhancing the historical transaction records with additional vehicle data collected from a second set of distributed sources (Again, claim 8 discloses obtaining historical transaction data from a set of data sources, meaning more than one data source); 
binning the historical transaction records based on at least one vehicle attribute and geographical hierarchy (at [0006] (“historical transaction data may be aggregated into data sets and the data sets processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle”); [0117] (“a bin for a vehicle can be is defined as the group of vehicles that have the same year, make, model and body type”); see also [0011].  Further, at [0056] (obtained data is stored in data store, all data is then analyzed and processed to yield data sets corresponding to particular vehicle configurations.  Note that the bins in paragraph [00117] are the exact same bins described in Applicant’s Specification in paragraphs [0058] and [0063] wherein the vehicle transaction data is classified into a plurality of bins based on vehicles having similar YMMB characteristics.  Additionally Page 10, paragraphs [0093] – [0097] discloses that the cleansed data may be grouped into data sets using a binning process.  This shows that all of the vehicle data within the data set (defined as a plurality of 
providing a web page to a client computer, the web page having one or more input fields for a user to provide a user-specified vehicle configuration comprising a set of user-specified vehicle attributes (Paragraph 43 discloses a website where the user can provide relevant information); 
receiving over a network via the web page the user-specified vehicle configuration (see above); 
generating a responsive web page in response to the user submitting the user-specified vehicle configuration, comprising: 
applying a set of rules to select a bin of enhanced historical transaction records as a function of a user geography and the user specified vehicle configuration (at [0100-102] (“a user... may select a particular vehicle configuration... may also specify a geographic locale where he is located... the vehicle data system may utilize one or more model… to process one or more data sets… in order to determine certain data corresponding to the user’s specified vehicles”); see also [0123-25] (when a user specifies a vehicle configuration and location, the historical transaction data associated with that specified vehicle configuration can be obtained thereby showing the specified vehicle is in a geographic region and the system uses data from that same geographic region – then pricing information is determined using the specified bin);

applying a set of vehicle rules to the enhanced historical records of the selected bin, the set of vehicle rules based on the user specified vehicle configuration (the above citations are rules); 
determining an estimated price corresponding to the user specified attributes based on the determined margin ration (at [0131] (determining average price paid); [0123] (Average Price Paid) and [0133] (once average price paid is determined, one or more price ranges may be determined); [0118] (“certain price ranges may be computed… displayed to the user along with computed price points”); 
generating an HTLM to cause a browser at the client computer to display the estimated price (Paragraph 43 – displaying pricing data);
sending the HTLM to the client computer (see above). 

applying a set of temporal weighting rules to the enhanced historical transaction records of the selected bins. 
However, Teerilahti, which is analogous art as it is directed to pricing vehicles using models (see Abstract) teaches the concept of:
applying a set of temporal weighting rules to the enhanced historical transaction records of the selected bins (at Teerilahti [0092-95]; [0100] (weighting sample data points older than a desired period); [0133] (older historical information is given less weight).  This is done to provide the most accurate subset of data wherein inferences/value estimates are generated based on the subset of data and accuracy (i.e. confidence) of the model (see paragraph [0056]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination to include adjusting results from a geo-specific price estimation model to account for geographic biases for a geographic region, as taught in Teerilahti, in order to obtain unbiased results for each price estimate in a region, and prevent increased estimated average prices, thereby increasing accuracy of price predictions (Teerilahti [0095-96]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to include within the combination of Taira and Teerilahti, the concept of applying a temporal weight to a number of observations based on age, in order to ensure the recent samples are unbiased for a recent time period (Teerilahti, [0094]).      
Regarding claims 2, 10, and 11, the combination of Taira and Teerilahti teach the systems of claims 1 and 10. Taira further teaches:
obtaining configurator data, offset data, or census data from the second set of distribution sources (As above, data is received from a second set of sources. The claim does not define what 
correlating the configurator data, offset data, or census data with a historical transaction record using a trim identifier or geographic identifier ([0123-25] (when a user specifies a vehicle configuration and location, the historical transaction data associated with that specified vehicle configuration can be obtained thereby showing the specified vehicle is in a geographic region and the system uses data from that same geographic region – then pricing information is determined using the specified bin); and 
enhancing the historical transaction record by storing the configurator data, offset data, or census data in the correlated transaction record (See above – and for claim 10). 
Regarding claims 3-7 and 12-16, note that these claims represent nonfunctional descriptive material because they simply define the set of rules, or what the geographic regions/hierarchy comprise, which are merely data that do not change the structure of the system. See MPEP 2111.04 and 2111.05 for further information. 
Regarding claims 8 and 17, the combination of Taira and Teerilahti teach the systems of claims 1 and 10. Taira further teaches:
assigning any ZCTA for which there are at least a threshold number of associated historical transactions as a subDMA of the DMA to which it belongs (As above, [0124-25] (median home price, median income.  The median income/house price for a zipcode is used to explain differences in price (i.e. socioeconomic variables account for geographic differences in the price consumers will spend on a vehicle. This means that a DMA (i.e. at least a state) is broken into subDMAs (i.e. zipcode)); 

for any ZCTA not designated as a subDMA based on the threshold number of vehicle transactions, margining the ZCTA with a geographically closes DMA that has a smallest value for a socioeconomic difference indicator (as above, this limitation is optional as there is no requirement for a ZCTA to not have a subDMA). 
Regarding claim 18, Taira discloses a system with a processor and non-transitory compute readable medium comprising computer code for processing distributed vehicle data (at FIG. 1, [0028], [0044-45]):
obtaining a set of historical transaction records from a first set of distributed sources (Page 10, paragraphs [0093] and [0094] disclose selecting cleansed data from a data store where the cleansed data includes a set of historical transactions, each historical transaction associated with at least a set of vehicle attributes. Note that claim 8 defines the data sources as a set of data sources, meaning that the sources are distributed); 
enhancing the historical transaction records with additional vehicle data collected from a second set of distributed sources (Again, claim 8 discloses obtaining historical transaction data from a set of data sources, meaning more than one data source); 
generating a dealer cost model for each of a set of manufacturers based on invoice data corresponding to that manufacturer, each dealer cost model defining holdback as a function of one or more additional pieces of invoice data (at [0006] (“historical transaction data may be aggregated into data sets and the data sets processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle”); [0117] 
binning the historical transaction records based on at least one vehicle attribute and geographical hierarchy (at [0006] (“historical transaction data may be aggregated into data sets and the data sets processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle”); [0117] (“a bin for a vehicle can be is defined as the group of vehicles that have the same year, make, model and body type”); see also [0011].  Further, at [0056] (obtained data is stored in data store, all data is then analyzed and processed to yield data sets corresponding to particular vehicle configurations.  Note that the bins in paragraph [00117] are the exact same bins described in Applicant’s Specification in paragraphs [0058] and [0063] wherein the vehicle transaction data is classified into a plurality of bins based on vehicles having similar YMMB characteristics.  Additionally Page 10, paragraphs [0093] – [0097] discloses that the cleansed data may be grouped into data sets using a binning process.  This shows that all of the vehicle data within the data set (defined as a plurality of historical transactions) is binned into a respective one of a plurality of bins based at least on YMMB characteristics – i.e. each piece of historical transaction data within the larger data set that includes a plurality of historical transactions is binned into one of a plurality of bins based on characteristics, as is the same with Applicant’s Specification (at least paragraphs [0058] and [0063]));    

providing a web page to a client computer, the web page having one or more input fields for a user to provide a user-specified vehicle configuration comprising a set of user-specified vehicle attributes (Paragraph 43 discloses a website where the user can provide relevant information); 
receiving over a network via the web page the user-specified vehicle configuration (see above); 
generating a responsive web page in response to the user submitting the user-specified vehicle configuration, comprising: 
applying a set of rules to select a bin of enhanced historical transaction records as a function of a user geography and the user specified vehicle configuration (at [0100-102] (“a user... may select a particular vehicle configuration... may also specify a geographic locale where he is located... the vehicle data system may utilize one or more model… to process one or more data sets… in order to determine certain data corresponding to the user’s specified vehicles”); see also [0123-25] (when a user specifies a vehicle configuration and location, the historical transaction data associated with that specified vehicle configuration can be obtained thereby showing the specified vehicle is in a geographic region and the system uses data from that same geographic region – then pricing information is determined using the specified bin);

applying the selected dealer cost model to a set of enhanced historical transaction records corresponding to the selected bin to generate a dealer cost (See 116);
applying the selected price ratio model corresponding to the selected bin to the enhanced historical transaction records corresponding to the selected bin to generate a price ratio (Again, see paragraph 116); 
generating an average price paid for the user-specified vehicle configuration as a function of dealer cost and price ratio (discussed in paragraph 118 – average price and average cost at a bin-level);
generating one or more relative price ranges based on the average price paid for the user-specified vehicle configuration and a standard deviation of historical pricing data determined from the set of enhanced historical transaction records corresponding to the selected bin (Paragraph 57 discusses relative price ranges (i.e. good, great, average, overpriced), based on standard deviation);
fitting a curve fit to the price data from the set of enhanced historical transaction records corresponding to the selected bin (Paragraph 58 discloses a price curve);
determining a margin ratio for the user specified vehicle by applying a set of geography specific socioeconomic rules to the enhanced historical transaction records of the selected bin, the geography specific rules selected based on the user geography (at [0118] (price ration regression model); [0123-25] (regression model applied at state or local level, comprises different sets of features such as vehicle attributes, number of days the vehicle has been on the market, geographic area of purchase; at [0123-26] (model variables include number of drive 
applying a set of vehicle rules to the enhanced historical records of the selected bin, the set of vehicle rules based on the user specified vehicle configuration (the above citations are rules); 
determining an estimated price corresponding to the user specified attributes based on the determined margin ration (at [0131] (determining average price paid); [0123] (Average Price Paid) and [0133] (once average price paid is determined, one or more price ranges may be determined); [0118] (“certain price ranges may be computed… displayed to the user along with computed price points”); 
generating an HTLM to cause a browser at the client computer to display the estimated price (Paragraph 43 – displaying pricing data);
sending the HTLM to the client computer (see above). 
However, Taira does not disclose: 
applying a set of temporal weighting rules to the enhanced historical transaction records of the selected bins. 
However, Teerilahti, which is analogous art as it is directed to pricing vehicles using models (see Abstract) teaches the concept of:

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination to include adjusting results from a geo-specific price estimation model to account for geographic biases for a geographic region, as taught in Teerilahti, in order to obtain unbiased results for each price estimate in a region, and prevent increased estimated average prices, thereby increasing accuracy of price predictions (Teerilahti [0095-96]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to include within the combination of Taira and Teerilahti, the concept of applying a temporal weight to a number of observations based on age, in order to ensure the recent samples are unbiased for a recent time period (Teerilahti, [0094]).      
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687